       Case 5:19-cv-01546 Document 1 Filed 12/03/19 Page 1 of 7 PageID #: 1



                             TINITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                  SHREVEPORT DIVISION


UNITED STATES OF AMERICA,                         )   CIVIL ACTION NO.
          Plaintiff                               )
                                                  )
                                                  )   JUDGE
                                                  )
 $3,2OO.OO IN LTNITED STATES                      )   MAGISTRATE JUDGE
 CURRENCY,                                        )
             Defendanl in rem.                    )


                        VERIFI ED COMPLAI\T FOR FO                 ITURE

       NOW INTO COURT comes the LINITED STATES OF AMERICA (the "Govemment")

by and through the United States Attomey for the Westem District of Louisiana and the

undersigned Assistant United States Attomey, who brings this Complaint for Forfeitwe in rem for

the reasons set forth hereafter:

                                   JURIS DICTION AND VENUE

        l.      This Court has original jurisdiction over this proceeding pursuant to 28 U'S'C' $$

1345 and 1355(a) as the Govemment is the plaintiffcommencing this forfeiture action.

        2.      Venue is proper before this Court purswmt to 28 U.S.C.        $   1391(b)(2), as a

substantial part of the events or omissions giving rise to the Govemment's claims occurred in the

Westem District of Louisiana.

        3.      Venue is also proper before this court pursuant to 28 U.S.C. $ 1395(b), as the

defendant in rem was found and seized in the Westem District of Louisiana'

                                      DEFENDANTINREM

        4.      The defendant in rem of this action consists of THREE THOUSAND TWO

HIJNDRED DOLLARS ($3,200.00) in u.S. cunency that was seized on June 7, 2019 at the
       Case 5:19-cv-01546 Document 1 Filed 12/03/19 Page 2 of 7 PageID #: 2



United States Postal Service Processing and Distribution Center located at 2400 Texas Avenue,

Shreveport, Louisiana 71 1 02 (hereinafter the "Defendant Property").

       5.      The Defendant Property remains in the custody of the United States Postal

lnspection Service.

                                               FACTS

       6.      The U.S. Mail is often used by narcotics traffickers to transport controlled

substances, as well as U.S. Currency derived from the distribution of controlled substances. This

occurs because traffickers know that the U.S. Mail, particularly Express and Priority Mail, is

considered First Class Mail and is protected against inspection without a Federal Search Warrant.

       7.      On June 6,2019, during the course      ofa review ofinbound   Express Mail parcels at

the United States Postal Service Process and Distribution Center in Shreveport, Louisian4 Postal

Inspectors recovered a suspicious Priority     Mail Parcel, #9505 5158 1086 9156 1575 84 (the

"Parcel"). The Parcel was addressed as follows:

       Recipient:     Tremayne Jeff, 4522 38th St. #B, San Diego, Califomia 92 I 16 ("Jetr')

       Sender:        C. Blinks, P.O. Box 424, Many, Louisiana 71449 ("Blinks")

       8.      The Parcel was suspicious because its characteristics were consistent with others

which, in the past, contained proceeds of controlled substances.

       9.      Postal Inspectors determined that the sender's address was a valid delivery address

and the sender's name, Blinks, was associated with the address. Other names associated with this

address include: Jarvis   Blinks and Carlos Blinks.

       10.     The recipient's address was also a valid delivery address; however, the recipient's

name, Jeff, could not be associated with the address.
       Case 5:19-cv-01546 Document 1 Filed 12/03/19 Page 3 of 7 PageID #: 3



        11.    Postal Inspectors determined that Eric Jefferson and Shuria Neaty are possible

occupants or residents at the delivery address.

        12.     On June 6,2019, the Parcel was exposed to a narcotic detection canine,          "Sit4"   at

the Postal Inspection Service located at 2400 Texas Avenue, Shreveport, Louisiana 71 102. Sita is

handled by Deputy Canine Officer Christian Dickey with the Caddo Parish Sheriffs Office.

Deputy Dickey and Sita received their certification through the National Police Canine Association

and have numerous hours         oftraining in the detection of controlled substances such   as Marijuana,

Cocaine and Methamphetamine.

        13.    Sita conducted an open air examination ofthe Parcel. Deputy Dickey advised Postal

Inspectors that Sita made   a   positive alert to the prcsence ofa controlled substance scent from inside

the Parcel.

        14.    On June 7,2019, a Federal Search Warrant was obtained and executed for the

Parcel resulting in the discovery of the Defendant Property.

        15.    Upon opening the Parcel, Postal Inspectors observed a baby's diaper containing a

plastic grocery bag. Inside the plastic bag, Postal Inspectors found a wad of money rolled up. It

was counted and verified to be $3,200 in U.S. Currency.

        16.    There were no other documents, notes, or instructions included with the Defendant

Property. Prior investigations by Postal Inspectors have shown that traffickers rarely include any

g,pe ofinstruction with the proceeds of controlled substances. Legitimate business transactions or

personal gifts would ordinarily contain some form of note, letter, receipt, or card with cash or

monetary instruments.

        17.    The Defendant Property consisted of 135 $20 bills making $2,700 of the $3,200

found. Prior investigations by Postal Inspectors have shown that traffrckers tlpically use low
         Case 5:19-cv-01546 Document 1 Filed 12/03/19 Page 4 of 7 PageID #: 4



denomination currency to conduct their business; narcotics payments are particularly in fwenty-

dollar denominations.

         18.      The Defendant Property was seized on June 7, 2019 at the United States Postal

Service Processing and Distribution Center located 2400 Texas Avenue, Shreveport, Louisiana

71102.

         19.       On August 5,2019, the United States Postal Service ("USPS") sent Notice of

Seizure of Property and Initiation of Administrative Forfeiture Proceedings as required        by   18


U.S.C.   S   983(aXl)(A) to the known interested parties: Tremayne Jeff,4522 38th St. #8, San Diego,

Califomia 92116; C. Blinks, P.O. Box 424, Many, Louisiana 71M9;Eic JefIerson,4522 38th St.

#B, San Diego, Califomi a 92116; Shuria Neaty, 4522 38th St. #B, San Diego, Califomia 92116;

Jarvis Blinks and Carlos Blinks, P.O. Box 424, Many, Louisiana 71449 and 202 Lincoln St., Many,

Louisiana 71449.

         20.      Eric Jefferson ('Tefferson") filed a claim of ownership to the Defendant Property

on September 4, 2019. The time has expired for any other person to file a claim to the Defendant

Property under 18 U.S.C. $ 983(aX2XA)-(E), and no person other than Jefferson has filed a claim

to the Defendant Property as required by law in the administrative forfeiture proceeding.

         21.      Jefferson claimed that he was the intended recipient of the Defendant Property,

despite the fact that the Parcel was addressed to another recipient. He claimed that the money was

a personal loan    to assist him through fuiancial diffrculties.

         22.      Jefferson did not include any documentation to establish proof of ownership or the

intended purpose     ofthe funds with his claim. Further, Jefferson admits in his claim that he has no

further proof.
         Case 5:19-cv-01546 Document 1 Filed 12/03/19 Page 5 of 7 PageID #: 5



                              VIOLATION OF        18 U.S.C. S$   8,ll and 1956

             23.   Pusuant to 18 U.S.C. $ 8a1(a)(l), it is unlawful for any person to knowingly or

intentionally manufacture, distribute, dispense, or possess with intent to manufacture, distribute,

or dispense, a controlled substance.

         24.       Section 1956(a)(1)of Title 18 makes it tmlar+firl for a person to conduct or attempt

to conduct a financial transaction involving the proceeds ofa specified unla*{irl activity, knowing

that the property involved in the transaction represents the proceeds of some form of unlawfirl

activity, with the intent to promote the carrying on of specified unlawful activity.

             25.   l8 U.S.C. $ 1956(c)(4) defines a financial transaction   as a transaction   which in any

way affects interstate commerce involving one or more monetary instruments.

             26.   The term transaction includes a purchase, sale, loan, pledge, gift, transfer, delivery,

or other disposition, under 18 U.S.C. $ 1956(c)(3).

         27.       Monetary instruments are defrned in Section 1956(c)(5) of Title 18 as coin or

currency of the United States.

             28.   The term "specified unlawfirl activity" as defined       in   Sections 1956(cX7) and

196l   (l)   of Title l8 includes dealing in a controlled substance.

                                         CLAIMFORRELIEF

             29.   The Defendant P.operry is subject to forfeiture pusuant to      2l   U.S.C. $ 881(a(6)

because      it was fumished or intended to be fumished in exchange for a controlled substance; is

traceable to such an exchange; or was money used or intended to be used to facilitate a violation

of Chapter 13, Subchapter I of Title 21 ofthe United States Code.
       Case 5:19-cv-01546 Document 1 Filed 12/03/19 Page 6 of 7 PageID #: 6



           30.    The Defendant Property        is    subject    to forfeiture pursuant to 18 U.S.C. $
9Sl(a)(l)(A)     because   it was involved in a transaction or attempted transaction in violation of     18


u.s.c. $ 19s6.

           31.    The Defendant Property is subject to forfeiture pursuant             to   18 U.S.C. $ 981

(aXlXC) because it constitutes or is derived from proceeds traceable to a specified unlawful

activity   as defined   by 18 U.S.C. $ 1956(cX7)(A).

           32.    This action is required to be brought in the United States District Court pursuant to

18 U.S.C. g 983(a)(3XA), because Eric Jefferson           filed a claim of ownership in the administrative

forfeiture proceeding.

                                     CONCLUSION AI{D RE LIEF

           Plaintiff, the United States of America, requests that    a warrant and summons be issued    for

the arrest and seizure ofthe Defendant Property; that due notice be given to all interested persons

known or thought to have an interest in or right against the Defendant Property to appear and show

cause why the forfeiture should not be decreed; that judgment be entered declaring the Defendant

Property be condemned and forfeited to the United States of America; that the United States              of

America be awarded costs and disbursements in this action according to law; and that the United

States be    $anted such other further relief   as   this Court may deem just and proper.

                                                            Respectfu lly submitted,

                                                            DAVID C. JOSEPH
                                                            United States Attomey


                                                            s/        Edu'ards
Dated: December         3. 2019                             JERRY EDWARDS#30242
                                                            Assistant United States Attomey
                                                            300 Fannin St., Suite 3201
                                                            Shreveport, Louisiana 71 101
                                                            (318) 676-3600
     Case 5:19-cv-01546 Document 1 Filed 12/03/19 Page 7 of 7 PageID #: 7




                                         VERIFICATION

         I, JOSHUA KOCHER,     sta:te   thal   I   am a Postal Inspeclor with the United Sates Postal

Inspection Service in the Houston Division Headquarters. I have read the foregoing Complaint

for Forfeiture and declare under penalty of pedury that the facts contained therein are true and

correct based upon knowledge possessed by me or upon information received ftom other law

enforcement agents.




                                                                         Postal lnspector

Dated:        3        2019
                                    Case 5:19-cv-01546 Document 1-1 Filed 12/03/19 Page 1 of 1 PageID #: 8
JS44 (REr            09,19)                                                                     CIVIL COVER SHEET
The JS 14 civrl cover sheer and &€ infomralron conhrned herem nerther replace nor supplentnt $e fihng and sen rce ofpleadrngs oI o$er papcrsas required b!'
provrded by local rules o r'cou( Thrs form. approvcd by lhe J ud r( ra I Con lerence oi lh; Unrted Stales rn Seplenrb€I I 971 rsrequrredloltheuseoflheClerkofC oun for the
purpose ofinrrratinS rhe citildocker sheel. rsz/.r/N5i'l?{( uo,\:t ()I'.vEv l"1t;L ol" Ilts F()lll.)

I. (a) PLAINTIFFS                                                                                                                                 Df,FE\DA\TS
United States of America                                                                                                                    $3,200 in U.S. Currency

     (b)        Counry.- ofResrdence        ofFir$ Listed Plainiill                                                                               Count\ ofResidence ofFirst t-isted Detandanl
                                                                                                                                                                        /I^- I:5 PLlIti FL- ( ASES()r'l-D
                                                                                                                                                  NOTE:        IN LAND CONDEMNATION CASES. USE THE LOCATION OF
                                                                                                                                                               THE TRACT OE LAND NVOLVED.


     (C)        Atlome-vs       /.i.D -!b2.. -{dtes.          @tt Tetepho e     \.nh?4                                                            Anornq       s /.7   ln,, ,/
Jerry Edwards
Assistant United States Attomey
300 Fannin Street, Suite 3201, Shreveport, LA 71101, 318-676-3614

II.      BASIS OF JURISDICTION                                   ri,*- x in(rte uo\o,tt/                                  IIl.       CITIZENSHIP OF PRINCIPAL PARTIES rri"-
                                                                                                                                                                        ()nly                                                       -     -r- intr,e      Rn h,   pta'nlf
                                                                                                                                        t l.i'r   D^   !.!^    ( d\c\                                                         arul t )n. Irtlt   .fti   t)efendonu
:l            US.Go.fln.                             J3        Fe&ral Quetion                                                                                               PTF DEF                                                                     PI'       DEF
                Pl.i itr                                         (lt.S Goremtuht l\nt d        Pa\t                              Ciuz€n ofThis          State               ill f, I                     Incorporacd orPnncipal PIac.                    :1 4     -.1
                                                                                                                                                                                                           of BNrmr. In Thi. Sd.


O    2        US.   Co\el]NDr                        O   4     Dr.rsilv                                                          C{,zcn ofAnorher             Slar.          12             a            Incqponted drl Pnncipal Place                   f 5 at5
                                                                 ltuhco,e (ih:eBhtp ofPodi4            m ed l)                                                                                             ofBusan.ss In Anolhlr Slale

                                                                                                                                 C,tiz.n or Subrd             of,            Jl             f      3     Foftien   Nat6                                  a 6 a6
IV. NATURE                      OF SUIT ctuu o. .r'                   n oE Box(                                                                                                              Clrck here ibr
                                                                                      tkrs                                            FORFETTT'RE/PT]IALT}'
O    Il0ln          !nc.                              PERSO\ Lh_JT'RI                       PERSONAL I:'{JTAY                    I    625   Dos Rel.ted Se'z@                         f   .122   Aplal   2E   USC I 5E
tr   120      Mdim                               O    310 Airplane                       El 165 PelsoMl ln ur-a -                           offtopen-v 2l LSC 8El                     J   42i Withdneal                      J    3?6OuiT@(31L]SC
A ll0 L{r'lls A.t                                I il5 -\rploe            ftoducl                   Produd Llabili.r_            J    590   Othd                                              28 LiSC IJ7                                3729tall
O    l:rc Ne8oti.ble       lnstumdl                           Liabilu)                   i    367   H.dlh   Ce                                                                                                               J    l0O St    t   R.apporidm.nr
a    150      Reov.ry ofovcrpajrncnt             I    320 Assauh          Libel&                  Pha@ceutical                                                                    f       PRoPERTI'RtcHrs
              & Enf@r of Judrn it                                                                 P.Nnal lryurv                                                                       I   820 Copynghts                      f,   .110   &*s     and Banldng
O l5l lvtedic.'r Ad                              f ll0        Fed.BlEmplolm                       P.oder Lrabilii                                                                     I   830 Pacnl
al   I   52   R@v.ty of D.&ulted                              Liabtliiy                  3    168 tubesos PctsoMl                                                                     f   El5 Patol . Abbrc\ lared           J    .160D.ponaton
                                                 I l{0llene                                         Injua Produ.r                                                                                \es Dog Apphrnon            J    {?0 Rlckerer lnflkrced md
              tE*lud6 v.r.@)                     I las \Idne          Producr                       LEbilit,                                                                          tr E$ T.ad.m.n                                     Cornu     Or! iz:to6
O    153      Reov.r!
                  of O!.rpaymdt                               Liab,lt!                       PERSONAL PROPf,RI!-.                                                                        socI4LsEctiRlTl                     J    .r80 CotlsrlGr Crcdit

         of va.re-s Bencfits                                                             I370olh.rrnud                           at   ?10                                             o   86r HrA0l95tr)                              ( 15 USC 166 I or 1692)

O    l5o $ockhou.6 S'rits                        I    155 \1oro.     \'.hicle            I i7l TBth !n L6tdi!-q                                                                       J   E52 Bl&k LUE (9231                 J    lE5 Tcbphon CoNm€r
O    190      Oth6 CoftEcr                                    Plodu( Liabilrt)           f    3E0   Olhd Pdsoml                  ct   720                                             o   863    Dr\lCDlv! (lo5G)                     Prorstion Acr
f,    C@ti.i Producr Liabililv
     195                                                                                            PtoF,,]- Datnag.                                                                  5   86,1SSID Thle xvl                  O    190 Cablesar          T\'
O 196 FttBhr*                                                                            f,   185   ProF! D.rE8.                 I    ?40                                             a   E55 RSI (.105t8)                   O    E50    Sc.uiu.s.ComDoditi6l
                                                 I    16l PeM@l IniE! -                             Prcdul Liabilib              J    751
                                                                                                                                                                                                                             0    890    Ods Sllt q, AclioN
                                             ,           CA'IL RIGI]TS                       PRISO\f,R PETN'IO\S                 f,   790 Oth€r Labor          Lr0g.u6            I       FEDERAL TA]i SUIrS                 O    E9l    .tncultuEl Acts
3    210 Land        CondsMtm                    f,   :1.t0   O$e. Civil Righls                                                  -t   791                                             I   870 TNes {t S Plaintitr            J    E93    E riro'lttBd nbns
i     F(relo6ue
     220                                         D ur4tvoring                            3    453 Alien   DdaiB                                                                                                              l_l 895 Frcedom of          hf.l]urion
O 2i0 Redi Lca* & EJ&'ltliat                     a, l.l2 Emplol           ot             J    510   Molio$   to \'rcarc                                                               f   E7l IRS-Thnd Psn]'
O    240 Torts rc Ldd                            ll   443 Houeng                                                                                                                               z6IiS( 7609                   f,   896 .{rbitr-&on
f    215 Ton Pmduct LBb'rrty                                  Ac.omodat!06       J            530   Ccffid                                                                                                                   C    899 Admilisr!.lll e Proc€dnre
a,   290 All        Ofid Rc.l   Prope{-!         I    :l{5    AD6 F Disbrl i.s - f            515   D.3ft Paullv                            T}I    \IIGRI.IIO\                                                                        Act/Rer* d Appeal of
                                                                                              ort.]:                             a    162 Nat ralizs.iod Appli.adon                                                                      Asdcy D.cision
                                                 I    {46 AnB. s,Disabilities - O             i{o   MaDd"nus & olhe.             f,   165 Odler lrrEigErion                                                                  3    950    CoBtirutrdalitr of
                                                                                         O 550      Ctr   Ri€rls
                                                 f,   .118    Edlranon                   O i55      Prison Condnim
                                                                                         .}   i60 Civil Ddaine -



V. ORIGIN z'r,-,"
Xt orrernal 12                             R€moved fiom                        3 -l    Rema[ded tiom                     C4      Rernstated or                J     5 Transferred from                   J6      Multidistnct              I     8 Nrukdstrict
              ProieedmB                    State Coun                                  App€llate Court                           Reop€ned                              Anorher Distnct                           Litigat,on -                       Lrtisal,on -
                                                                                                                                                                                                                Transfer                           Direir Frle
                                                         Cite the U       S Crvil   Statute undfr      shich you are filing           (Da   Mt cit ju,tlbtiondl            stan       6   unl6 diE6ity
                                                          21 USC 881: 18 USC 981
VI.        CAUSE OF                , CTION               Boef des.riDlron of caus€
                                                          Civrl Assbt Forfeiture
VII.          REQUESTED IN                               o      CHECK tF THrs ts A              clAss.{crlo\                          DE\I-\\D           S                                         CHECK YES only ifdemanded in complaint

              COMPLAI){T:                                       I]NDER RULE           2]
                                                                                  R,Cl P                                                                                                           JI.RY      DEUANDI J Yes XI,Io
v[r.           RELATED C.{SE(S)
               IF ANY                                                                    JLTDGE                                                                                           DOCIiEI NUMBER
D,\TE                                                                                                              F   ATTOR\E\
12103t20-t9


     REcEIPT
                      '                    A\IOI         \T                                                                                                         JI DGE                                       \IAG    JL DCE
      Case 5:19-cv-01546 Document 1-2 Filed 12/03/19 Page 1 of 2 PageID #: 9



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                 SHREVEPORT DIVISION


 UNITED STATES OF AMERICA,                          ) CIVIL ACTION NO.
           Plaintiff                                )
                                                    )
 v.                                                 ) JUDGE
                                                    )
 $3,200.00 IN UNITED STATES                         ) MAGISTRATE JUDGE
 CURRENCY,                                          )
             Defendant in rem.                      )


                    WARRANT FOR ARREST OF PROPERTY IN REM

TO: THE MARSHAL OF THE UNITED STATES

        WHEREAS, on December 3, 2019, the United States of America filed a Verified

Complaint for Forfeiture in the United States District Court for the Western District of Louisiana,

alleging that the Defendant Property, to wit: THREE THOUSAND TWO HUNDRED DOLLARS

($3,200) in United States Currency, seized by the United States Postal Inspection Service (the

“Postal Service”) on or about June 7, 2019, is subject to forfeiture pursuant to 21 U.S.C. § 881(a)(6)

and 18 U.S.C. §§ 981(a)(1)(A) and (C), for the reasons set forth in the Complaint; and

        WHEREAS, the Defendant Property is currently in the possession, custody and control of

the government; and

        WHEREAS, in these circumstances Supplemental Rule G(3)(b)(i) directs the Clerk of

Court to issue an arrest warrant in rem for the arrest of the Defendant Property; and

        WHEREAS, Supplemental Rule G(3)(c) provides that the warrant of arrest in rem must be

delivered to a person or organization authorized to execute it, who may be a marshal or any other

United States officer or employee; and
    Case 5:19-cv-01546 Document 1-2 Filed 12/03/19 Page 2 of 2 PageID #: 10



       WHEREAS, pursuant to 18 U.S.C. 981(c), the Defendant Property is deemed to be in the

custody of the Postal Service subject to further orders of the Court;

       NOW THEREFORE, YOU ARE HEREBY COMMANDED to arrest the above named

Defendant Property by serving a copy of this warrant on the Postal Service in whose possession,

custody and control the Defendant Property is presently found and who is to use whatever means

may be appropriate to protect and maintain it in its custody until further order of the Court.

       YOU ARE FURTHER COMMANDED, promptly after execution of this process, to file

same in this Court with your return thereon, identifying the individuals upon whom copies were

served and the manner employed.

       SIGNED this             day of December, 2019.

                                              CLERK, UNITED STATES DISTRICT COURT
                                              WESTERN DISTRICT OF LOUISIANA


                                              By:
                                                    DEPUTY
